*875Order unanimously affirmed, with $20 costs and disbursements to the respondents. In view of the claimed course of practical construction by the agency and the holding in Matter of Eckerman v. Murdock (276 App. Div. 927) and the reliance by the agency ■ and the adverse parties upon those rulings, we feel obligated to follow that construction. If this were a question presented to us de novo we would be inclined to find that the regulations did not authorize the variance granted here under subdivision (e) of section 7 of the regulations (N. Y. City Zoning Resolution), because of the specific provisions contained in subdivision (f) of the same section. Concur — Breitel, J. P., Rabin, Cox, Frank and Bergan, JJ.